DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2, 4, 12 and 19 are objected to because of the following informalities:
In claim 1 lines 7, the occurrence of “an RF channel” should be amended to ----“the RF channel”---
In claim 2 lines 5, the occurrence of “RF channels” should be amended to ----“the RF channels”---
In claim 4 lines 2, the occurrence of “an RF channel” should be amended to ----“the RF channel”---
In claim 12 lines 11, the occurrence of “an RF channel” should be amended to ----“the RF channel”---
In claim 19 lines 7, the occurrence of “a non-preferred channel” should be amended to ----“the non-preferred channel”---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 10-11 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. [hereinafter as Mack], US 2014/0086081 A1 in view of Nagasaka et al. [hereinafter as Nagasaka], US 2018/0227811 A1 further in view of Cariou et al. [hereinafter as Cariou], US 2019/0253984 A1..
Regarding claim 1, Mack discloses wherein a method comprising: scanning Radio Frequency (RF) channels to detect access points of a network (Fig.1A-F&5 [0134]-[0135], DSM client detect access points APs of a network during active scan and passive scan when the APs 260 are sending a beacon every target beacon transmission time (TBTT) on the active channels and Fig.2 [0087], one or more APs in AP 260);
determining a subset of the access points belonging to a same Extended Service Set (ESS) of the network based on data collected from the access points during the scanning (Fig.1A-F&5 [0134]-[0137], determine/evaluate a subset of the APs (Max-Power-Beacon MPB and Max-Power-Probe MPP) belonging to a beacon & probe (i.e., Service Set) of the network based on data collected from the access points during the scan and Fig.1A-F [0078], the AP belonging to a same infrastructure basic service set IBSS (i.e., Extended Service Set ESS) of the network);
for each access point in the subset, measuring a Channel Quality Index (CQI) for an RF channel assigned to the access point (Fig.2 [0093], measure a Channel Quality metrics/ Index (CQI) based on results of channel ranking for an RF channel assigned to the access point AP and Fig.2&13 [0103], performing channel quality measurements such as PHY RSSI measurements);
generating a custom non-preferred channel report based on the CQI (Fig.2&13 [0109], generate/trigger a non-preferred/non-primary channel measurement report based on the Channel Quality metrics/ Index (CQI) and Fig.13 [0111], generate/trigger a non-preferred/non-primary channel measurement report); and
transmitting the custom non-preferred channel report to a network management system for use in dynamic channel assignment (Fig.2&13 [0110]-[0112], transmit/trigger a non-preferred/non-primary channel measurement report (i.e., custom non-preferred channel report = non-primary channel measurement report) to a network management system/probe and response management for use in dynamic spectrum/channel management DSM, when the DSM client 270A is replying channel quality measurement (CQM) upon receiving the CQM request message on the non-primary channel active channel).
	Even though Mack discloses wherein determining a subset of the access points belonging to a same Extended Service Set (ESS) of the network based on data collected from the access points during the scanning but Mack does not expressly disclose Extended Service Set (ESS) of the network, in the same field of endeavor, Nakasaka teaches wherein Extended Service Set (ESS) of the network (Fig.12-13 [0199], determining the grouping of the access points (APs) belonging to the same Extended Service Set (ESS) which are associated with one entry in the wlansToAddModList).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mack to incorporate the teaching of Nakasaka in order to provide wireless local area network (WLAN) group information.	                                                                                       	It would have been beneficial to use the grouping which is simply achievable if APs within the same group (e.g., the APs under the same Extended Service Set) are associated with one entry in the wlansToAddModList as taught by Nakasaka to have incorporated in the system of Mack to provide high speed and large capacity communication service. (Nakasaka, Fig.1 [0002] and Fig.12-13 [0199])
	Even though Mack and Nakasaka disclose wherein scanning Radio Frequency (RF) channels to detect access points of a network; transmitting the custom non-preferred channel report to a network management system for use in dynamic channel assignment, in the same field of endeavor, Cariou teaches wherein scanning Radio Frequency (RF) channels to detect access points of a network (Fig.5&9 [0126]-[0128], detect/scan the channels (20MHz, 40 MHz, 80MHz, 80MHz or 80+80/ 160MHz) of RF signals and a multi-band operation (MBO) element to determine access points APs 102 of a network and Fig.5&9 [0168], the MBO STA has active scan connection and Fig.5 [0071], HE AP 502 is operating as HE APs 502); transmitting the custom non-preferred channel report to a network management system for use in dynamic channel assignment (Fig.11-12 [0166], the STA 103 is transmitting the non-preferred channel report to the APs 102 of a network management system for use in the Multi-band Operation (MBO)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mack and Nakasaka to incorporate the teaching of Cariou in order to provide for high efficiency Wi-Fi communications.
	It would have been beneficial to inform the APs 102 of non-preferred channels, as defined in the MBO (multi-band operation) specification, which is mandatory for
1 lax. The STA 103 may include the MBO element in its probe, (re)association request frames, and include the non-preferred channel report attribute as taught by Cariou to have incorporated in the system of Mack and Nakasaka to provide a high-efficiency (HE) wireless local area network (WLAN) protocol. (Cariou, Fig.8-9 [0105] and Fig.11-12 [0166])

Regarding claim 2, Mack, Nakasaka and Cariou disclosed all the elements of claim 1 as stated above wherein Mack further discloses scanning the RF channels comprises one or more of:
passively scanning the RF channels by listening for beacon frames transmitted by the access points (Fig.5 [0134]-[0135], passively scanning the RF channels using a Max-Power-Probe (MPP) by listening for beacon frames transmitted by the access points); and
actively scanning RF channels by sending probe requests for the access points to respond to via probe responses (Fig.5 [0134]-[0135], actively scanning the RF channels using a Max-Power-Beacon (MPB) by sending probe requests for the access points to respond to via probe responses).

Regarding claim 3, Mack, Nakasaka and Cariou disclosed all the elements of claim 2 as stated above wherein Mack further discloses determining the subset of the access points belonging to the same ESS of the network based on the data collected from the access points during the scanning comprises:
collecting the beacon frames and the probe responses transmitted by the access points during the scanning (Fig.5 [0134]-[0135], collecting the beacon frames and the probe responses transmitted by the access points during the active scanning and passive scanning);
extracting an Extended Service Set Identifier (ESSID) associated with a transmitting access point from each of the beacon frames and the probe responses for storage in a table (Fig.13-14 [0112], selecting/extracting an service set identifier (SSID)/Extended Service Set Identifier (ESSID) associated with a transmitting access point from each of the beacon frames and the probe responses for storage in a table); and
determining the subset of the access points by identifying one or more access points within the table having a same ESSID (Fig.1A-F [0078], determining the subset of the access points by identifying one or more access points within the table having an infrastructure basic service set (IBSS) mode/a same ESSID and Fig.2-3 [0123], database lookup table having same SSID).

Regarding claim 4, Mack, Nakasaka and Cariou disclosed all the elements of claim 3 as stated above wherein Mack further discloses extracting an RF channel associated with the transmitting access point from each of the beacon frames and the probe responses for storage in the table (Fig.5 [0135], selecting/extracting an RF channel associated with the transmitting access point from each of the beacon frames and the probe responses for storage in the table); and
determining the RF channel assigned to each access point in the subset based on the table (Fig.11-12 [0149]-[0150], determining the RF channel assigned to each access point in the subset based on the table).

Regarding claim 10, Mack, Nakasaka and Cariou disclosed all the elements of claim 1 as stated above wherein Mack further discloses generating the custom non-preferred channel report comprises generating a list of non-preferred channels based on the CQI
measured for each RF channel (Fig.1A-F&11 [0148], generating the custom non-preferred/non-primary channel report comprises generating a list of non-preferred/non-primary channels based on the channel quality CQI measured for each RF channel).

Regarding claim 11, Mack, Nakasaka and Cariou disclosed all the elements of claim 1 as stated above wherein Cariou further discloses generating the custom non-preferred channel report comprises utilizing a non-preferred channel enforcement mechanism of Wi-Fi Agile Multiband Operation (MBO) to generate the custom non-preferred channel report, the custom non-preferred channel report including a unique preference field and reason code (Fig.11-12 [0166], a non-preferred channel enforcement mechanism of Wi-Fi Agile Multi-band Operation (MBO) to generate the custom non-preferred channel report and unique preference ordering field and reason code).
	
Regarding claim 12, Mack discloses wherein an apparatus (Fig.1A-F [0048], WTRU 102) comprising:
a memory storage (Fig.1A-F [0048], memory 130, 132); and
a processing unit coupled to the memory storage (Fig.1A-F [0048], processor 118 is couple to the memory 130, 132), wherein the processing unit is operative to:
scan Radio Frequency (RF) channels to detect access points of a network (Fig.1A-F&5 [0134], DSM client detect access points APs of a network during active scan and passive scan when the APs 260 are sending a beacon every target beacon transmission time (TBTT) on the active channels and Fig.2 [0087], one or more APs in AP 260);
determine a subset of the access points belonging to a same Extended Service Set (ESS) of the network based on data collected from the access points during the scan (Fig.1A-F&5 [0134]-[0137], determine/evaluate a subset of the APs (Max-Power-Beacon MPB and Max-Power-Probe MPP) belonging to a beacon & probe (i.e., Service Set) of the network based on data collected from the access points during the scan and Fig.1A-F [0078], the AP belonging to a same infrastructure basic service set IBSS (i.e., Extended Service Set ESS) of the network);
for each access point in the subset, measure a Channel Quality Index (CQI) for an RF channel assigned to the access point (Fig.2 [0093], measure a Channel Quality metrics/ Index (CQI) based on results of channel ranking for an RF channel assigned to the access point AP and Fig.2&13 [0103], performing channel quality measurements such as PHY RSSI measurements);
generate a custom non-preferred channel report based on the CQI (Fig.2&13 [0109], generate/trigger a non-preferred/non-primary channel measurement report based on the Channel Quality metrics/ Index (CQI) and Fig.13 [0111], generate/trigger a non-preferred/non-primary channel measurement report); and
transmit the custom non-preferred channel report to a network management system for use in dynamic channel assignment (Fig.2&13 [0110]-[0112], transmit/trigger a non-preferred/non-primary channel measurement report (i.e., custom non-preferred channel report = non-primary channel measurement report) to a network management system/probe and response management for use in dynamic spectrum/channel management DSM, when the DSM client 270A is replying channel quality measurement (CQM) upon receiving the CQM request message on the non-primary channel active channel).
	Even though Mack discloses wherein determine a subset of the access points belonging to a same Extended Service Set (ESS) of the network based on data collected from the access points during the scan but Mack does not expressly disclose Extended Service Set (ESS), in the same field of endeavor, Nakasaka teaches wherein Extended Service Set (ESS) of the network (Fig.12-13 [0199], determining the grouping of the access points (APs) belonging to the same Extended Service Set (ESS) of the WLAN network which are associated with one entry in the wlansToAddModList).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
	It would have been beneficial to use the grouping which is simply achievable if APs within the same group (e.g., the APs under the same Extended Service Set) are associated with one entry in the wlansToAddModList as taught by Nakasaka to have incorporated in the system of Mack to provide high speed and large capacity communication service. (Nakasaka, Fig.1 [0002] and Fig.12-13 [0199]) 
	Even though Mack and Nakasaka disclose wherein scan Radio Frequency (RF) channels to detect access points of a network; transmitting the custom non-preferred channel report to a network management system for use in dynamic channel assignment, in the same field of endeavor, Cariou teaches wherein scanning Radio Frequency (RF) channels to detect access points of a network (Fig.5&9 [0126]-[0128], detect/scan the channels (20MHz, 40 MHz, 80MHz, 80MHz or 80+80/ 160MHz) of RF signals and a multi-band operation (MBO) element to determine access points APs 102 of a network and Fig.5&9 [0168], the MBO STA has active scan connection and Fig.5 [0071], HE AP 502 is operating as HE APs 502); transmit the custom non-preferred channel report to a network management system for use in dynamic channel assignment (Fig.11-12 [0166], the STA 103 is transmitting the non-preferred channel report to the APs 102 of a network management system for use in the Multi-band Operation (MBO)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
	It would have been beneficial to inform the APs 102 of non-preferred channels, as defined in the MBO (multi-band operation) specification, which is mandatory for
1 lax. The STA 103 may include the MBO element in its probe, (re)association request frames, and include the non-preferred channel report attribute as taught by Cariou to have incorporated in the system of Mack and Nakasaka to provide a high-efficiency (HE) wireless local area network (WLAN) protocol. (Cariou, Fig.8-9 [0105] and Fig.11-12 [0166])


Regarding claim 13, Mack, Nakasaka and Cariou disclosed all the elements of claim 12 as stated above wherein Mack further discloses the apparatus is a client connected to the network via one of the access points of the network (Fig.1A-F&2 [0085], the apparatus is DSM client connected to the network via one of the access points of the network).

Regarding claim 14, Mack, Nakasaka and Cariou disclosed all the elements of claim 12 as stated above wherein Mack further discloses the non-preferred channel report includes one or more of a list of non-preferred channels and the CQI measured for the RF channel assigned to each access point in the subset of access points (Fig.1A-F&11 [0148], the non-preferred/ non-primary channel report includes one or more of a list of non-preferred channels and the best channel quality CQI measured for the RF channel assigned to each access point in the subset of access points).

Regarding claim 15, Mack, Nakasaka and Cariou disclosed all the elements of claim 12 as stated above wherein Mack further discloses the network management system updates a set of RF channels available for assignment to the subset of the access points based on the non-preferred channel report (Fig.2&5-6 [0138], the dynamic spectrum management (DSM) /network management system updates a set of RF channels available for assignment to the subset of the access points based on the non-preferred/ non-primary channel report and Fig.8 [0141], channel management function (CMF) /network management system updates a set of RF channels available for assignment to the subset of the access points).

Regarding claim 16, Mack discloses wherein a method comprising: receiving a custom non-preferred channel report from one or more clients associated to access points within a site served by a network (Fig.2&13 [0109], receiving a non-preferred/non-primary channel measurement report from one or more DSM clients associated to access points within a site served by a RAN network and Fig.13 [0111], receiving a non-preferred/non-primary channel measurement report from one or more DSM clients);
determining a list of non-preferred channels for the site based on data extracted from the custom non-preferred channel report (Fig.1A-F&2 [0090], determining a list of non-preferred/ non-primary channels for the site based on data selected/extracted from the custom non-preferred/ non-primary channel report and Fig.1A-F&11 [0148], the non-preferred/non-primary channel report includes one or more of a list of non-preferred channels and the best channel quality CQI measured for the RF channel assigned to each access point in the subset of access points); and
updating a set of Radio Frequency (RF) channels available for assignment to the access points within the site based on the determined list of non-preferred channels for
the site (Fig.2&5-6 [0138], the dynamic spectrum management (DSM) /network management system updates a set of RF channels available for assignment to the subset of the access points based on the non-preferred/ non-primary channel report and Fig.8 [0141], AP updates channel management function (CMF) a set of RF channels available for assignment to the subset of the access points within the site based on the determined list of non-preferred/non-primary channels for the site).
	Even though Mack discloses wherein updating a set of Radio Frequency (RF) channels available for assignment to the access points within the site based on the determined list of non-preferred channels for the site, in same field of endeavor, Nakasaka teaches wherein updating a set of Radio Frequency (RF) channels available for assignment to the access points within the site based on the determined list of non-preferred channels for the site (Fig.6-7 [0086], updating a set of Radio Frequency (RF) channels available/(wlancarrierFreq) by modifying, removing and adding a list of WLAN APs (e.g., wlansToRemoveList and wlansToAddModList) for assignment to the access points within the site and Fig.5 [0090], the determined list of the WLAN measurement parameters include “ChannelUtilizationWLAN”, “BackhaulRateDIWLAN”, “BackhaulRateUIWLAN”, and “BeaconRSSI” in a WLAN beacon or a probe response that is a WLAN radio load level/RF channels and Fig.2 [0054], resource block assignment). 

	It would have been beneficial to use the measurement object WLAN (MeasObjectWLAN) which includes a measurement object WLAN frequency
(wlancarrierFreq), a list of WLAN APs to remove from the measurement objects (wlansToRemoveList), and a list of WLAN APs to add to the measurement object and modify (wlansToAddModList) as taught by Nakasaka to have incorporated in the system of Mack to provide high speed and large capacity communication service. (Nakasaka, Fig.1 [0002], Fig.6-7 [0086] and Fig.5 [0090])
	Even though Mack and Nakasaka disclose wherein receiving a custom non-preferred channel report from one or more clients associated to access points within a site served by a network, in the same field of endeavor, Cariou teaches wherein 
receiving a custom non-preferred channel report from one or more clients associated to access points within a site served by a network (Fig.11-12 [0166], receiving the non-preferred channel report from one or more clients/STA 103 associated to access points within a site served by a network/the APs 102 of a network management system for use in the Multi-band Operation (MBO)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mack and Nakasaka to incorporate the teaching of Cariou in order to provide for high efficiency Wi-Fi communications.

1 lax. The STA 103 may include the MBO element in its probe, (re)association request frames, and include the non-preferred channel report attribute as taught by Cariou to have incorporated in the system of Mack and Nakasaka to provide a high-efficiency (HE) wireless local area network (WLAN) protocol. (Cariou, Fig.8-9 [0105] and Fig.11-12 [0166])

Regarding claim 17, Mack, Nakasaka and Cariou disclosed all the elements of claim 16 as stated above wherein Mack further discloses receiving the custom non-preferred channel report comprises receiving, from each of the one or more clients, one or more of a list of non-preferred channels and a Channel Quality Index (CQI) measured for each RF channel assigned to an access point in a subset of access points detected by the client and determined to belong to a same Extended Service Set (ESS) of the network (Fig.1A-F&11 [0148], the non-preferred/ non-primary channel report comprises receiving one or more of a list of non-preferred/ non-primary channels and the best channel quality CQI measured for each the RF channel assigned to each access point in the subset of access points detected by the DSM client and Fig.1A-F [0078], determined to belonging to a same infrastructure basic service set IBSS (i.e., Extended Service Set ESS) of the network).

Regarding claim 18, Mack, Nakasaka and Cariou disclosed all the elements of claim 17 as stated above wherein Mack further discloses determining the list of non-preferred 
extracting the non-preferred channels from the list within each custom non-preferred channel report received (Fig.1A-F&2 [0090], selecting/extracting the non-preferred/non-primary channels from the list within each custom non-preferred/non-primary channel report received); and
aggregating the extracted non-preferred channels to determine the list of non-preferred channels for the site (Fig.1A-F&2 [0096]-[0097], aggregating the selected/extracted non-preferred/non-primary channels to determine the list of non-preferred/non-primary channels for the site).

Regarding claim 19, Mack, Nakasaka and Cariou disclosed all the elements of claim 17 as stated above wherein Mack further discloses determining the list of non-preferred channels for the site based on the data extracted from the non-preferred channel report comprises:
extracting the CQI measured for each RF channel from each custom non-preferred
channel report received (Fig.1A-F&2 [0090], selecting/extracting the channel quality ranked/ CQI measured for each RF channel from each custom non-preferred/non-primary channel report received); and
aggregating the extracted CQI on a per RF channel basis to determine whether each RF channel is a non-preferred channel for the site (Fig.1A-F&2 [0096]-[0097], aggregating the selected/extracted channel quality ranked/CQI on a per RF channel basis to determine whether each RF channel is a non-preferred/non-primary channel for the site).

Regarding claim 20, Mack, Nakasaka and Cariou disclosed all the elements of claim 16 as stated above wherein Mack further discloses updating the set of RF channels comprises:
updating a Dynamic Channel Assignment (DCA) list (Fig.5 [0138], updating a dynamic spectrum management (DSM)/Dynamic Channel Assignment (DCA) list for the channels in the DSM system); and providing the DCA list to a controller that is operable to assign the set of RF channels to the access points within the site based on the updated DCA list (.



Claims 5, 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. [hereinafter as Mack], US 2014/0086081 A1 in view of Nagasaka et al. [hereinafter as Nagasaka], US 2018/0227811 A1 in view of Cariou et al. [hereinafter as Cariou], US 2019/0253984 A1 further in view of Amini et al. [hereinafter as Amini], US 2017/0367102 A1.
Regarding claim 5, Mack, Nakasaka and Cariou disclosed all the elements of claim 1 as stated above wherein Nakasaka further discloses measuring the CQI for the RF (Fig.5 [0090], WLAN measurement of channel quality for the RF channel comprises determining one or more parameters associated with the RF channel), the one or more parameters including:
a number of overlapping basic service sets; an average signal strength of each overlapping basic service set; a channel utilization (Fig.5 [0090], average signal strength/beacon RSSI, channel utilization WLAN); a noise floor; and
a radar pulse observation (Fig.1 [0006], receiver noise floor corresponding to each channel).
	Even though Mack, Nakasaka and Cariou discloses wherein an average signal strength of each overlapping basic service set; a channel utilization; a noise floor, in the same field of endeavor, Amini teaches wherein a number of overlapping basic service sets; a radar pulse observation (Fig.1-2 [0029]-[0030], WLAN overlapping basic service set and radar pulse shape in the time domain or frequency domain observation).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Mack, Nakasaka and Cariou to incorporate the teaching of Amini in order to achieve the best receiver performance. 
	It would have been beneficial to add negative grade based on the magnitude of the overlapping part of the spectrum mask of the OBSS for each WLAN overlapping basic service set (OBSS) as taught by Amini to have incorporated in the system of Mack, Nakasaka and Cariou to achieve link balancing, changing the efficiency and power saving. (Amini, Fig.1-2 [0029]-[0030] and Fig.8-9 [0045])

Regarding claim 6, Mack, Nakasaka, Cariou and Amini disclosed all the elements of claim 5 as stated above wherein Mack further discloses generating the custom non-preferred channel report comprises including values for each of the one or more parameters associated with the RF channel in the custom non-preferred channel report (Fig.9 [0146], generating the custom non-preferred channel report comprises including SINR (or MCS) values for each of the one or more parameters associated with the RF channel in the custom non-preferred/non-primary channel report).

Regarding claim 7, Mack, Nakasaka, Cariou and Amini disclosed all the elements of claim 5 as stated above wherein Mack further discloses aggregating values for each of the one or more parameters associated with the RF channel to compute a single CQI value for the RF channel (Fig.8 [0141], aggregating MCS or SINR values for each of the one or more parameters associated with the RF channel to compute channel quality/a single CQI value for the RF channel); and
generating the custom non-preferred channel report to include the single CQI value (Fig.11 [0146]-[0147], triggering/generating the custom non-preferred/non-primary channel report to include the single channel/single CQI value).

Regarding claim 8, Mack, Nakasaka, Cariou and Amini disclosed all the elements of claim 7 as stated above wherein Mack further discloses the one or more parameters are weighted in the aggregation (Fig.5 [0138], the channel quality includes time-averaged SINR and/or time-averaged MCS parameters are weighted in the aggregation).

Regarding claim 9, Mack, Nakasaka, Cariou and Amini disclosed all the elements of claim 7 as stated above wherein Mack further discloses determining whether the single CQI value for the RF channel meets a predetermined threshold (Fig.11 [0146], determining whether the single channel/single CQI value for the RF channel meets a predetermined threshold); and
generating the custom non-preferred channel report to include an indication that the RF channel is non-preferred if the predetermined threshold is not met (Fig.11 [0146]-[0147], triggering/generating the custom non-preferred/non-primary channel report to include an indication that the RF channel is non-preferred/non-primary channel if the predetermined threshold is not met).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al. (Pub. No.: US 2015/0351115 A1 =9872233) teaches Devices and Method for Retrieving and Utilizing Neighboring WLAN Information for LTE LAA Operation.

Wang et al. (Pub. No.: US 2015/0359008 A1 =9980296B2) teaches Method and Apparatus for Communication in a Network of WLAN Overlapping Basis Service Set.

Novak et al. (Pub. No.: US 2015/0327328 A1 =9282588B2) teaches System and Method for Dynamic Coordination of Radio Resources Usage in a Wireless Network Environment.

Takeuchi (Pub. No.: US 2007/0217377 A1) teaches Method, Mobile Station, and Software Product for Access Point Selection.

Jayawardene et al. (Pub. No.: US 2019/0320494 A1) teaches Apparatus and Methods for Enabling Mobility of a User Device in an Enhanced Wireless Network.

Bhushan et al. (Pub. No.: US 2020/0396695 A1) teaches Controlling Transmission Power across Basic Service Sets (BSSs).


Gray (Pub. No.: US 2014/0036841 A1) teaches Methods, Apparatuses and Systems Facilitating Management of Airspace in Wireless Computer Network Environments.

Chen et al. (Pub. No.: US 2021/0014732 A1) teaches Rapidly Disseminated Operational Information for WLAN Management.

Chisu et al. (Pub. No.: US 2015/0163732 A1) teaches Multi-User Congestion Detection and Mitigation Mechanism.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/SAUMIT SHAH/Primary Examiner, Art Unit 2414